Citation Nr: 0501573	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-25 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected left knee 
disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1955 to July 
1958.  

This case comes before the Board from a May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied service 
connection for degenerative arthritis of the lumbar spine 
with mild right lumbar curvature.  Appeal to the Board was 
perfected.   

In March 2004, the veteran personally testified before the 
undersigned Acting Veterans Law Judge of the Board, sitting 
at the RO in Wichita, Kansas.  The hearing transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), as amended, and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The specific bases for remand are 
set forth below.   

The record indicates that the veteran may be receiving Social 
Security Administration (SSA) disability benefits.  See RO's 
September 2003 electronic mail print-outs documenting 
communication among RO personnel concerning the veteran's 
recent visit to the RO.  Records associated with his SSA 
disability benefits application, including medical records 
and other evidence supporting the application, could be 
relevant here, but are not in the claims folder.  The VA has 
a duty to obtain them.  See Hayes v. Brown, 9 Vet. App. 67, 
74 (1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight.).  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
specifically stated that the VA's duty to assist a veteran in 
claim development includes an obligation to obtain relevant 
SSA records.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).

In this connection, the Board acknowledges that only some of 
the veteran's service medical records apparently are of 
record, as some may have been destroyed in a fire in 1973, at 
the National Personnel Records Center (NPRC).  In cases such 
as this, where potentially relevant records are presumed to 
have been or were destroyed while in the possession of the 
government with no fault on the veteran's part, VA has a 
heightened duty to assist the veteran in gathering relevant 
evidence from alternative sources.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Service medical records that apparently were spared from the 
NPRC fire and are in the veteran's claims folder document a 
July 1956 left knee sprain and subsequent complaints of 
persistent left knee pain.  "Sick slips" dated in late 1956 
and mid-1958 indicate that the veteran was advised not to 
engage in intensive physical activity, such as long marching, 
or standing/guard duty, that could exacerbate the knee 
sprain.  In light of the presumed destruction of a part of 
the veteran's service medical records, the RO had attempted 
to obtain in the early 1990s relevant service medical records 
from alternative sources (e.g., Morning Reports), in 
connection with the veteran's claim seeking service 
connection for a left knee disorder.  While no additional 
records appear to have been obtained as a result of this 
effort, the few available service medical records, discussed 
above, supported a subsequent grant of service connection for 
left knee sprain residuals (see August 1991 rating decision).  
As documented in the May 2003 rating decision, a 10 percent 
evaluation has been in effect for the left knee disability 
since April 1990; a 20 percent evaluation has been in effect 
therefor since January 1993.      

The Board acknowledges that, because the service medical 
records in the claims folder may not be complete, it is 
impossible based upon the current record to indisputably 
conclude that no in-service injury or incident directly 
affecting the lower spine had occurred in service.  However, 
the Board also notes that the veteran himself has not 
specifically alleged that there was an in-service back 
injury.  Rather, the crux of this claim, essentially, is his 
position that the current low back arthritis is attributable 
to service-connected left knee sprain residuals (secondary 
service connection theory).  See, e.g., September 2002 
statement (in application for service connection for the back 
disorder) and appeal to the Board (VA Form 9).  

The veteran further maintains that his left leg is shorter 
than his right as a result of the in-service left knee 
injury, which in turn led to low back problems.  See VA Form 
9.  (The Board acknowledges that a June 1991 VA medical 
examination report - completed in connection with the left 
knee disorder claim - does indicate that the veteran's left 
thigh is one inch shorter than the right).  The veteran 
believes that "favoring" the "good" (right) leg over the 
injured (left, service-connected) leg has caused curvature 
and pain in the lower back.  See Board hearing transcript, p. 
4.  He reportedly began having low back problems about 10 
years ago.  See hearing transcript, pp. 2-3.  As further 
documented in the hearing transcript, the veteran was treated 
for back problems at the VA medical center and by 
chiropractors.  He reportedly uses a shoe insert for a more 
balanced weight distribution between the extremities and to 
alleviate back pain.  See hearing transcript, pp. 4-8.      

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a) (2004).  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to, or the result of, a service- 
connected condition, the veteran shall be compensated for the 
degree of disability - but only that degree - over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Whether a service-connected disorder has aggravated a 
nonservice-connected disorder is a medical issue in the 
province of individuals qualified to opine on aggravation by 
virtue of training, education, or other specialized 
knowledge.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997) (In general, evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation alone is competent.); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over time when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons; however, lay evidence is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.). 

In consideration of the foregoing, the crux of this claim is 
whether there is competent medical evidence establishing an 
etiological relationship between the service-connected left 
knee disability and the now-claimed low back disability (see 
Allen, cited above).  As the RO must further assist the 
veteran in claim development by obtaining records related to 
the veteran's SSA disability benefits claim, any such SSA 
records obtained should be carefully reviewed along with the 
remainder of the claims folder before further adjudicating 
this claim.  The remand also would afford the veteran another 
opportunity to substantiate his claim with additional 
relevant medical evidence, namely on the issue of etiological 
relationship between the left knee disability and the low 
back disorder.

In consideration of the foregoing, the claim is remanded, via 
the AMC in Washington, D.C., for the following actions, after 
which the RO should conduct a de novo review of the claim:

1.  Ask the veteran and/or his 
representative to confirm whether he is 
receiving SSA disability benefits.  If 
so, ask him to provide more specific 
information needed to complete this 
directive, e.g., date on which the SSA 
application was filed and date of 
administrative decision.  Then, obtain 
and associate with the veteran's claims 
folder any relevant SSA records, 
including the SSA disability benefits 
application, supporting evidence and 
documentation, and any SSA administrative 
decision resulting from the application.  
Document unsuccessful attempts to obtain 
SSA records in the claims file.  

2.  Ask the veteran and/or his 
representative whether there exists any 
evidence not currently of record but 
relevant to the claimed low back 
disorder, and in particular, medical 
evidence concerning any relationship 
between the service-connected left knee 
disability and low back problems.  If so, 
obtain and associate them with the claims 
folder.  If the records are in the 
custody of private physicians or medical 
professionals, the veteran should be 
asked whether he would be willing to 
execute release forms to permit the RO to 
obtain these records directly.  If he is 
not so willing, he should be asked to 
provide these records himself.    

3.  After completing all of the 
directives above, determine whether 
further evidentiary development is 
warranted - including whether the 
scheduling of another examination is 
necessary - and conduct any such 
development.  If the RO determines that 
another examination is not necessary, it 
should provide reasons and bases for its 
decision.  

4.  Thereafter, review the entire record 
and readjudicate the claim, including 
consideration of 38 C.F.R. § 3.310; 
Allen, 7 Vet. App. 439.  
     
5.  If the decision is adverse to the 
veteran, issue a revised supplemental 
statement of the case and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.  Thereafter, the claim should be 
directed to the Board, if in order.  
     
The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




